Citation Nr: 0001194	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  95-14 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1968 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The case was previously remanded by the Board on several 
occasions, most recently in February 1999.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's left shoulder disability is properly rated 
as 20 percent disabling.

3.  The veteran's psychiatric disability is shown to be 
properly rated as 10 percent disabling.  

4.  The veteran's cervical spine degenerative disc disease is 
shown to be properly rated as 10 percent disabling. 

5.  The veteran's lumbar spine degenerative disc disease is 
shown to be properly rated as 10 percent disabling. 

6.  The veteran's chronic obstructive pulmonary disease 
(COPD) is shown to be properly rated as 10 percent disabling. 

7.  The veteran's hypertension, eczema, history of headaches, 
sinusitis, and high cholesterol, and dyspepsia are shown to 
be properly rated as noncompensable (0 percent disabling).

8.  The veteran's substance abuse was the result of his own 
willful misconduct.

9.  The veteran is 52 years old, has a 12th grade education, 
and has experience in maintenance and as a laborer.

10.  The veteran's permanent disabilities do not prevent him 
from securing or maintaining substantially gainful employment 
consistent with his education and work experience.


CONCLUSION OF LAW

The veteran is not permanently and totally disabled for VA 
disability pension purposes within the meaning of governing 
law and regulations. 38 U.S.C.A. § 1155, 1502, 1521, (West 
1991 and Supp. 1999); 38 C.F.R. §§ 3.321, 3.323(b)(2), 
3.340(b); 3.342, 4.7, 4.15, 4.16(a), 4.17, 4.17a, 4.18, 4.19, 
4.20, 4.25, 4.27 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for pension benefits is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  He 
has presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The Board notes that the veteran meets certain basic 
eligibility requirements for VA pension benefits.  First, he 
served on active duty for a period of ninety days or more 
during a period of war.  38 U.S.C.A. §§ 101(11), (29); 
1521(a), (j) (1) (West 1991).  Second, based on his own 
statements regarding his income or other assets, he appears 
eligible for pension under the statutory income and net worth 
criteria applied to VA pension benefits.  38 U.S.C.A. §§ 
1521, 1522 (1991).  Therefore, the issue is whether the 
veteran is permanently and totally disabled for VA pension 
purposes within the meaning of governing law and regulations.  
38 U.S.C.A. §§ 1155, 1502, 1521, (West 1991 and Supp. 1999); 
38 C.F.R. §§ 3.321, 3.323(b)(2), 3.340(b); 3.342, 4.15, 
4.16(a), 4.17, 4.17a, 4.18, 4.19, 4.20, 4.25, 4.27 (1999).  

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the United 
States Court of Veterans Appeals (Court) observed that 
permanent and total disability for pension purposes can be 
shown in two ways under VA regulations which provide a 
combination of "objective" and "subjective" standards.  
Brown, 2 Vet. App. at 446; Talley v. Derwinski, 2 Vet. App. 
282 (1992); 38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 
38 C.F.R. §§ 3.321(b)(2); 4.17 (1999).  

The two ways that permanent and total disability can be shown 
under the law are as follows:  (1) the veteran must be 
unemployable as a result of a lifetime disability (the 
"subjective" standard which is based on the disabilities, 
age, occupational background, and other related factors of 
the individual veteran whose claim is being adjudicated) or, 
even if not unemployable, (2) the veteran must suffer from a 
lifetime disability which would render it impossible for the 
average person with the same disability to follow a 
substantially gainful occupation (the "objective" standard 
which is based on the percentage ratings assigned for each 
disability from the Schedule for Rating Disabilities, 
38 C.F.R., Part 4; the minimum percentage rating requirements 
for total ratings based on unemployability in 38 C.F.R. § 
4.16(a); and the permanence of those percentage ratings for 
pension purposes required by 38 C.F.R. § 4.17).  38 U.S.C.A. 
§ 1502(a)(1), (2) (West 1991); 38 C.F.R. §§ 3.321(b)(2); 
3.340(b); 3.342, 4.15, 4.16(a), 4.17, 4.18, 4.19 (1999); 
Brown, 2 Vet. App. at 446.  

In making a determination of permanent and total disability 
for pension purposes, the RO must first apply the percentage 
standards of 38 C.F.R. § 4.16(a) and the other requirements 
of 38 C.F.R. § 4.17 (the objective standard).  If a permanent 
and total disability rating is not warranted under the 
objective standard and the veteran is unemployable, the RO 
should refer the claim to the adjudication officer for 
consideration of entitlement to a permanent and total 
disability rating on an extra-schedular basis under 38 C.F.R. 
§§ 3.321(b)(2), 4.17(b) (the subjective standard).  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (whether a 
permanent and total disability rating could have been 
assigned on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(2) should have been considered).  

It is important to note that, in applying the objective 
standard, the reductions in the minimum percentage 
requirements of 4.16(a) based on age were rescinded in an 
amendment to 38 C.F.R. § 4.17.  56 Fed. Reg. 57,985 (1991).  
In addition, the Board notes that in the course of 
adjudicating a claim for pension, the RO must also make 
determinations as to whether any of the disabilities in 
question are the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991 and Supp. 1999); 38 C.F.R. § 
4.17a (1999).  Finally, the Board observes that evaluations 
for service-connected disabilities may be combined with 
evaluations for disabilities not shown to be service 
connected and not the result of the veteran's willful 
misconduct or vicious habits.  38 C.F.R. § 3.323(b)(2) 
(1999).

In this case, the RO properly evaluated the veteran according 
to the "objective" or "average person" standard.  38 U.S.C.A. 
§ 1502(a)(1) (West 1991); 38 C.F.R. §§ 4.16(a), 4.17 (1999).  
The RO assigned a rating for each disability in accordance 
with the Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(1999); Roberts, 2 Vet. App. at 390, citing 38 C.F.R. 
§§ 3.340(a), 4.15, 4.17 (1991) (before a determination can be 
made as to whether a total and permanent disability rating 
for pension purposes is warranted, "an evaluation must be 
performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability.").

In March 1999 the RO contacted the veteran and requested that 
he list all of the disabilities that he claimed rendered him 
permanently and totally disabled for pension purposes.  Later 
that same month the veteran replied "everything that I have 
filed a claim for.  I am still suffering from those 
complaints.  Cervical and lumbar spine disorders.  
Psychiatric disorder.  PTSD.  Agent Orange exposure during 
service.  Pulmonary tuberculosis.  Left shoulder extreme 
pain.  Lower back pain."  The Board notes that the veteran's 
claims for service connection for these disorders have been 
previously denied.  Moreover, the RO has rated these 
veteran's disabilities including ones that do not appear on 
the veteran's list of alleged disabilities.  

In June 1995 the veteran presented sworn testimony before a 
RO hearing officer.  Much of this testimony was related to 
the veteran's other claims for service connection for various 
disabilities.  However, the veteran also testified about the 
symptoms of disabilities which the RO rated with respect to 
his claim for nonservice connected pension benefits.  

With regard to the veteran's psychiatric disability, the RO 
assigned a 10 percent rating under 38 C.F.R. Part 4, Code 
9410 (1999), for an unspecified neurosis.  The 10 percent 
rating contemplates "occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication."  A 30 percent rating contemplates 
"occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)"  A 50 percent 
rating contemplates "occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  A 70 
percent rating contemplates "occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships."  Finally, a 100 percent disability rating 
contemplates " total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name."  38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9410 (1999).  

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-97 (Mar. 25, 
1997).

At the time the veteran filed his claim for a nonservice-
connected pension, the applicable regulations in effect with 
respect to rating a psychiatric disorder provided a 50 
percent evaluation where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; where, by reason of psycho-neurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 30 percent rating was assignable with definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; where the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent was 
warranted in a situation where there was less than the 
criteria for the 30 percent, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 
(1996).

It does not appear from the record that the veteran was 
provided the old regulations for rating his psychiatric 
disorder.  When the old regulations were in effect, prior to 
November 7, 1996, the veteran did not have a diagnosis of a 
ratable acquired psychiatric disorder, but showed personality 
pathology and substance abuse.  A ratable disorder, anxiety, 
was not shown until 1998, at which time the new regulations 
were in effect, and the RO rated him under these regulations 
and provided the regulations to the veteran.  The Board does 
not find that he will be prejudiced by the Board considering 
his disability under the old set of criteria because, given 
the level of severity of the disability as reflected in the 
medical evidence of record, the results of such rating will 
not alter the outcome of the determination as to whether he 
is permanently and totally disabled for pension purposes, as 
will become clear in this decision.  See Bernard v. Brown, 4 
Vet. App. 384. 

The veteran has been diagnosed with an anxiety disorder, and 
an intermittent explosive disorder and anti-social 
personality disorder.  There is also a large volume of 
medical evidence of record which reveals that the veteran is 
also diagnosed with substance abuse including cocaine and 
alcohol.  In July 1998 the most recent VA psychiatric 
examination of the veteran was conducted.  Mental status 
examination revealed a mildly anxious and irritable mood.  
The veteran's affect was frequently dramatic.  He denied 
having hallucinations and no delusions were noted.  The 
veteran was oriented with good memory and recall.  Insight 
was poor.  The examining psychiatrist reviewed the prior 
medical evidence of record and concurred with prior 
evaluations that the veteran had a long history of drug 
abuse, a sociopathic personality and was malingering in an 
attempt to secure VA compensation.  The examining 
psychiatrist ordered psychological testing but stated that 
the veteran had a Global Assessment of Functioning (GAF) 
scale score of 60 and that the veteran was "employable with 
mild to moderate impairment."  The Board notes that a GAF 
score of 51-60 is defined as "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).  
In October 1998 the VA psychological testing of the veteran 
was conducted.  However, the examiner noted that the veteran 
response style suggested that he was attempting to exaggerate 
his symptoms.  

The RO found that the veteran's alcohol abuse was the result 
of his own willful misconduct.  Thus, it may not be included 
in the combined disability rating.  38 C.F.R. § 3.323(b)(2) 
(1999).

The veteran's psychiatric disorder is properly rated as 10 
percent disabling.  The medical evidence of record reveals 
that the veteran does have anxiety and anti-social 
personality disorders along with a substance abuse disorder.  
However, the competent medical evidence of record reveals 
only mild to moderate impairment resulting from all of these 
psychiatric disorders.  Moreover, the medical opinion 
expressed by numerous psychiatrists is that, on examination, 
the veteran attempts to exaggerate his symptoms for the sole 
purpose of obtaining compensation.  More importantly, the 
medical opinion expressed in the most recent VA psychiatric 
examination was that the veteran was employable.

With respect to the old regulations, requiring "definite" 
impairment to warrant a 30 percent evaluation, the General 
Counsel of VA concluded that "definite" was to be construed 
as "distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  However, as reported 
above, the medical evidence shows no more than a mild to 
moderate impairment due to the veteran's psychiatric 
disorders, warranting a rating no higher than 10 percent.  
Under the new regulations, the veteran's psychiatric problems 
do not warrant a rating in excess of 10 percent.  He does not 
manifest panic attacks, chronic sleep impairment, or memory 
loss.  He did report depression and anxiety was diagnosed.  
While the Board concludes that the veteran's psychiatric 
problems are no more than 10 percent disabling under either 
set of rating criteria, it is worth noting that, even if the 
symptoms were found to warrant a 30 percent disability 
rating, it would change the result.  The psychiatric examiner 
specifically found the veteran to be employable.  Moreover, a 
30 percent evaluation for this disability would not result in 
a combined disability evaluation such as to meet the 
percentage requirements of 38 C.F.R. § 4.16(a) (1999).  See 
38 C.F.R. § 4.25 (Combined Ratings Table) (1999).

In April 1995 a decision by the Social Security 
Administration (SSA) found the veteran to be disabled for the 
purpose of SSA benefits.  The SSA determination of disability 
indicated that the veteran's psychiatric disorders where what 
rendered him disabled.  Specifically, the veteran's substance 
abuse disorder was one of the major disorders noted to cause 
the veteran's disability.  The SSA's determination does not 
control VA adjudication of the case.  Importantly, the SSA 
determination was based in part on the veteran's substance 
abuse.  That condition is the result of the veteran's own 
willful misconduct and is therefore not properly considered 
by the Board in evaluating the veteran's ability to work.  
Additionally, the SSA decision was made prior to the recent 
VA psychiatric examinations which indicated that the veteran 
was both employable and exaggerating his symptoms to obtain 
compensation.  The VA pension criteria require a finding that 
the veteran have disabilities, permanent in nature, that 
would preclude all forms of gainful employment.  The Board is 
bound by the above-referenced federal regulations in 
rendering its decision.

With regard to the veteran's lung disability, the RO assigned 
a 10 percent rating under 38 C.F.R. Part 4, § 4.97, 
Diagnostic Code 6604 (1999), for chronic obstructive 
pulmonary disease (COPD).  A 10 percent rating is warranted 
for COPD manifested by FEV-1 of 71 to 80 percent predicted, 
or, FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 80 
percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6604 
(1999).  In June 1999 a VA examination of the veteran was 
conducted.  Pulmonary function tests were also conducted.  
These tests revealed that the veteran's FEV-1 was 79 percent 
predicted and his DLCO was 96 percent predicted.  As such, 
the veteran's COPD is properly rated at a 10 percent 
disability rating.

With regard to the veteran's cervical spine disability, the 
RO assigned a 10 percent rating under 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5293 (1999), for degenerative disc 
disease of the cervical spine.  The 10 percent disability 
rating contemplates mild degenerative disc disease.  To 
warrant assignment of the next higher, 20 percent, disability 
rating, the evidence must show moderate disc disease with 
recurring attacks.  A 40 percent rating contemplates severe 
disc disease with recurring attacks with intermittent relief.  
Finally, a 60 percent rating, the highest rating assignable, 
contemplates pronounced disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293(1999).  Which has not been shown in this 
case.

In April 1999 a VA examination of the veteran was conducted.  
The veteran complained of neck pain in the left side of his 
neck running down into his left shoulder.  Physical 
examination of the neck was unremarkable, but there was some 
tenderness over the left trapezius muscle.  Motor and sensory 
examinations were essentially normal.  X-ray examination 
revealed narrowing of the disc spaces at C4-5, C5-6, and C6-
7.  Range of motion testing was of the neck was conducted and 
revealed flexion to 28 degrees; extension to 10 degrees; left 
flexion to 12 degrees; right flexion to 19 degrees; left 
rotation to 15 degrees; and right rotation to 15 degrees.  
However the examiner "questions the accuracy of range of 
motion secondary to significant guarding with all 
movements."

The evidence of record reveals that the veteran's 
degenerative disc disease of the cervical spine is properly 
rated as 10 percent disabling.  He has mild symptoms which 
are confirmed by x-ray evidence of disc space narrowing.  

With regard to the veteran's lumbar spine disability, the RO 
assigned a 10 percent rating under 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293 (1999), for degenerative disc disease of 
the lumbar spine.  The 10 percent disability rating 
contemplates mild degenerative disc disease.  To warrant 
assignment of the next higher, 20 percent, disability rating, 
the evidence must show moderate disc disease with recurring 
attacks.  A 40 percent rating contemplates severe disc 
disease with recurring attacks with intermittent relief.  
Finally a 60 percent rating, the highest rating assignable, 
contemplates pronounced disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293(1999).  Which has not been shown in this 
case.

In April 1999 a VA examination of the veteran was conducted.  
Physical examination of the low back revealed some mid point 
tenderness without any swelling.  Straight leg raising was 
negative.  There was no evidence of muscular atrophy, and 
motor and sensory examination were essentially normal.  X-ray 
examination revealed minimal disc space narrowing at L5-S1.  
Range of motion testing was of the neck was conducted and 
revealed flexion to 45 degrees; extension to 20 degrees; left 
flexion to 5 degrees; right flexion to 5 degrees; left 
rotation to 20 degrees; and right rotation to 18 degrees.  
However the examiner "questions the accuracy of range of 
motion secondary to significant guarding with all 
movements."

The evidence of record reveals that the veteran's 
degenerative disc disease of the lumbar spine is properly 
rated as 10 percent disabling.  He has mild symptoms which 
are confirmed by x-ray evidence of disc space narrowing.  

With regard to the veteran's left shoulder arthritis, the RO 
assigned a 10 percent rating under 38 C.F.R. Part 4, § 471a, 
Diagnostic Code 5003(1999).  Diagnostic code 5003, 
degenerative arthritis, requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1995).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).  

In April 1999 a VA examination of the veteran was conducted.  
Examination of the left shoulder revealed pain to palpation 
with no swelling.  X-ray examination revealed minimal 
arthritic changes in the left shoulder.  The veteran was 
noted to be right handed.  Range of motion testing of the 
left shoulder revealed flexion to 65 degrees; abduction to 42 
degrees; and, external rotation to 12 degrees.  Limitation of 
motion of the shoulder (arm) is rated under diagnostic code 
5201.  A 20 percent rating is warranted for limitation of 
motion of the minor arm to shoulder level and to midway 
between the side and shoulder.  The highest possible rating 
of 30 percent is warranted for limitation of the minor arm to 
25 degrees from the side.  The ranges of motion of the left 
shoulder exhibited on the 1999 VA examination reveal that the 
veteran's left shoulder has motion limited to the extent that 
a 20 percent rating is warranted.  

The RO has listed a number of other disabilities and rated 
them each as noncompensable (0%).  These include:  
hypertension, tuberculosis, eczema, sinusitis, high 
cholesterol, headaches, and dyspepsia.  There is no evidence 
of any active tuberculosis.  The Board finds no competent 
medical evidence of record showing any diagnosis of 
hypertension.  There are prior treatment record showing a 
history of occasional sinusitis and headache, but there is no 
evidence of current disability.  There is also no evidence of 
current high cholesterol or dyspepsia.  As such these 
disabilities are properly rated as 0 percent disabling.  

After rating each disability, the Board has determined that 
the proper combined disability rating is 50 percent.  38 
C.F.R. § 4.25 (1999).  In accordance with 38 C.F.R. § 4.17 
(1999), the disability evaluations must be compared with the 
minimum rating requirements for a total disability rating 
found in 38 C.F.R. § 4.16(a) (1999).  That regulation 
provides that total disability ratings may be assigned where 
there are two or more disabilities, provided that one 
disability is rated at 40 percent or more and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (1999).  Because 
the combined rating in this case is only 50 percent, the 
requirements for a total rating based on the objective 
standard in the regulations are not met.  At this point, the 
Board notes that, if the veteran's psychiatric disorder 
warranted a 30 percent evaluation, which we have determined 
it does not, the combined evaluation would only be 60 
percent, and there would still be no disability rated at 40 
percent or higher with additional disability bringing the 
combined rating to 70 percent.  The Board concludes, 
therefore, that the veteran's claim for a permanent and total 
disability evaluation for pension purposes cannot be granted 
on this basis.

In compliance with the law, the regulations, and the rulings 
of the Court, the RO then considered whether it should refer 
the claim to the adjudication officer for consideration of 
entitlement to a permanent and total disability rating on an 
extra-schedular basis under 38 C.F.R. §§ 3.321(b)(2), as it 
is required to do under 38 C.F.R. § 4.17(b) for "veterans who 
fail to meet the percentage requirements [under § 4.16(a)] 
but who meet the basic entitlement criteria and are 
unemployable . . . ." 38 C.F.R. § 4.17(b) (1999) (emphasis 
added).  The RO decided that the evidence did not show that 
the veteran had disabilities, permanent in nature, that would 
preclude all forms of gainful employment.  In light of this 
determination, the RO decided that the claim did not warrant 
further referral for consideration on an extra schedular 
basis of a permanent and total disability rating for pension 
purposes.  For the reasons and bases which follow, the Board 
concludes that the RO's determination as to the veteran's 
unemployability was appropriate in this case.

Section 3.321(b)(2) of the regulations reiterates the 
requirement of 38 C.F.R. § 4.17(b) that a veteran be 
"unemployable" before the RO may refer the case to the 
adjudication officer.  In addition, that regulation requires 
the RO to consider the issue of unemployability in the 
context of the veteran's disabilities, age, occupational 
background, and other related factors.  38 C.F.R. § 
3.321(b)(2) (1999) (where a veteran is "found to be 
unemployable by reason of his or her disability(ies), age, 
occupational background and other related factors," the 
adjudication officer is authorized to approve a permanent and 
total disability rating for pension purposes on an extra- 
schedular basis).  In this regard, the Board notes that the 
veteran is 52 years old, that he has a 12th grade education, 
and that his occupational background includes work as a 
dishwasher and a maintenance man.  The Board also notes that 
the veteran reported having to leave his last job not due to 
any disability, but because he was caught stealing.

The opinion of the VA psychiatrist is that the veteran is not 
unemployable as a result of his psychiatric disorders, but 
that the veteran apparently exaggerates his symptoms in an 
attempt to obtain disability compensation.  Much the same was 
noted on physical examination where accurate ranges of motion 
could not be obtained because of over guarding on the part of 
the veteran.  The evidence of record reveals that the 
veteran's inability to maintain employment is the result of 
his own willful misconduct of substance abuse and criminal 
activity on the job.  Thus, it may not be included in the 
combined disability rating.  38 C.F.R. § 3.323(b)(2) (1999).  
In short, the evidence does not demonstrate that the 
veteran's disabilities are so severe or his educational level 
so deficient as to preclude all forms of gainful employment.

The Board notes with regard to the veteran's disabilities 
that the descriptions in the medical reports of the degree 
and extent of the veteran's disabilities contrast 
significantly with descriptions of the kinds of disabling 
conditions contemplated by the regulations as permanently and 
totally disabling.  See, e.g., 38 C.F.R. §§ 4.15, 3.340(b) 
("permanent loss or loss of use of both hands, or of both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becoming permanently helpless or bedridden . . . 
.").  The Board also notes that the descriptions of the 
veteran's disabilities in the medical examination reports 
neither provide an overall impression of a severely 
incapacitated individual nor reflect that the disorders which 
the RO rated were reasonably certain to continue at the same 
degree of impairment throughout the veteran's lifetime.  38 
U.S.C.A. § 1502 (West 1991).  

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that he is 
permanently precluded from securing substantially gainful 
employment by reason of his disabilities even when those 
disabilities are assessed in the context of subjective 
factors such as his age, occupational background, and 
education.  As such, the veteran's claim for a permanent and 
total disability rating for pension purposes cannot be 
granted.





ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

